                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    D. RAY STRONG, as Chapter 11 trustee for
    Castle Arch Real Estate Investment Company,              MEMORANDUM DECISION AND
    LLC,                                                     ORDER DENYING AND DISMISSING
                                                             BANKRUPTCY APPEAL
                     Appellant,                              AND
                                                             FINDING CROSS-APPEAL MOOT
    v.

    PRINCE, YEATES & GELDZAHLER, PC, a
    Utah professional corporation; ADAM S.
    AFFLECK, an individual; and DOE                          Case No. 2:15-cv-00475-DN
    INDIVIDUALS I-V,
                                                             District Judge David Nuffer
                     Appellees/Cross-Appellants.


           This appeal arises from an adversary proceeding 1 in the United States Bankruptcy Court

for District of Utah. The complaint by Appellant D. Ray Strong (“Strong”), as Chapter 11 trustee

for Castle Arch Real Estate Investment Company, LLC (“CAREIC”), alleged legal malpractice

claims against Appellees/Cross-Appellants Prince, Yeates & Geldzahler, PC and Adam S.

Affleck (collectively “Prince Yeates”). 2 The claims arose from Prince Yeates’s representation of

CAREIC as debtor-in-possession (“DIP”) counsel.

           Prince Yeates sought dismissal of Strong’s claims through two motions for summary

judgment. The first argued that Strong’s claims were precluded by a settlement agreement

regarding Prince Yeates’s legal fees (“Res Judicata Motion”). 3 The second motion argued that


1
    Strong v. Prince, Yeates & Geldzahler, PC et al., Adv. Pro. No. 15-2007 (D. Utah Bankr. 2015).
2
 Amended Complaint, Strong v. Prince, Yeates & Geldzahler et al., civil no. 140908507, State of Utah, Third
Judicial District Court (“Amended Complaint”), Appellant’s Appendix Volume IV of V – Pages 1062-1226 (“Aplt.
App. Vol. IV Part A”) at 1140-1154, docket no. 20-1, filed Aug. 25, 2015.
3
 Motion for Summary Judgment Re: Claim Preclusion/Res Judicata and Supporting Memorandum (“Res Judicata
Motion”), Supplemental Appendix to Combined Appellees’ Brief and Cross-Appellants’ Brief of Prince, Yeates &
Strong could not prove damages on his claims (“Damages Motion”). 4 The bankruptcy court

denied Prince Yeates’s Res Judicata Motion, 5 but granted its Damages Motion and dismissed

Strong’s claims and the adversary proceeding. 6

           Strong appeals the bankruptcy court’s memorandum decision and order granting Prince

Yeates’s Damages Motion, and the judgment dismissing the adversary proceeding. 7 Prince

Yeates cross-appeals the bankruptcy court’s order denying its Res Judicata Motion. 8 Because the

bankruptcy court did not err in granting Prince Yeates’s Damages Motion, Strong’s appeal 9 is

DENIED and DISMISSED with prejudice. The bankruptcy court’s memorandum decision 10 and

order 11 granting Prince Yeates’s Damages Motion, and its judgment 12 dismissing the adversary

proceeding are AFFIRMED. And consequently, Prince Yeates’s cross-appeal 13 is MOOT.




Geldzahler, PC and Adam S. Affleck (“Cross-Aplt. App.”) Vol. 7 at 1951-2036, docket no. 35-7, filed Nov. 13,
2015.
4
 Motion for Summary Judgment Re: Damages and Supporting Memorandum (“Damages Motion”), Appellant’s
Appendix Volume IV of V – Pages 1227-1707 (“Aplt. App. Vol. IV Part B”) at 1227-1265, docket no. 21-1, filed
Aug. 25, 2015.
5
 Order (1) Denying Defendants’ Motion for Summary Judgment Regarding Claim Preclusion, and (2) Granting
Trustee’s Cross-Motion for Summary Judgment Regarding Non-Applicability of Claim Preclusion (“Res Judicata
Order”), Cross-Aplt. App. Vol. 8 at 2663-2667, docket no. 35-8, filed Nov. 13, 2015.
6
 Memorandum Decision, Appellant’s Appendix Volume V of V – Pages 1708-1937 (“Aplt. App. Vol. V”) at
1849-1859, docket no. 22-1, filed Aug. 25, 2015; Order Granting Summary Judgment in Favor of Defendants, Aplt.
App. Vol. V at 1860-1862; Judgment Dismissing Adversary Proceeding, Aplt. App. Vol. V at 1863-1865.
7
    Notice of Appeal and Statement of Election, docket no. 1, filed June 6, 2015.
8
    Notice of Cross-Appeal and Statement of Election, Cross-Aplt. App. Vol. 8 at 2721-2737.
9
    Notice of Appeal and Statement of Election.
10
     Memorandum Decision, Aplt. App. Vol. V at 1849-1859.
11
     Order Granting Summary Judgment in Favor of Defendants, Aplt. App. Vol. V at 1860-1862.
12
     Judgment Dismissing Adversary Proceeding, Aplt. App. Vol. V at 1863-1865.
13
     Notice of Cross-Appeal and Statement of Election, Cross-Aplt. App. Vol. 8 at 2721-2737.



                                                                                                               2
Contents
BACKGROUND ............................................................................................................................ 3
JURISDICTION ........................................................................................................................... 10
STANDARD OF REVIEW .......................................................................................................... 10
DISCUSSION ............................................................................................................................... 12
      The bankruptcy court did not err in granting Prince Yeates’s Damages Motion ............. 13
                The bankruptcy court did not err when it concluded that Strong was required to
                            present sufficient evidence to create a genuine trial issue on the fact of
                            damages..................................................................................................... 14
                The bankruptcy court did not err when it addressed insurability, duty, and
                            proximate causation when determining that the CAOP I Claim was
                            insufficient to establish damages on Strong’s claims ............................... 16
                The bankruptcy court did not err when it concluded that the CAOP I Claim was
                            insufficient to establish the existence of damages on Strong’s claims ..... 20
ORDER ......................................................................................................................................... 27


                                                           BACKGROUND

           CAREIC was organized in April 2004 for the purpose of raising funds from investors to

acquire and develop raw land for eventual resale. 14 In October 2011, a state court receiver filed

voluntary Chapter 11 petitions in the United States Bankruptcy Court for the District of Utah for

CAREIC and six of its affiliates, including Castle Arch Opportunity Partners I (“CAOP I”). 15 In

November 2011, the state court receiver turned over possession, custody, and control of the

entities’ respective property to CAREIC and the affiliates in their capacities as DIPs. 16 Prince

Yeates began representing CAREIC as DIP counsel on November 8, 2011, and the bankruptcy




14
   Findings of Fact and Conclusions of Law in Support of Order Granting Chapter 11 Trustee’s Motion to
Substantively Consolidate CAOP Managers, LLC; Castle Arch Kingman, LLC; Castle Arch Smyrna, LLC; Castle
Arch Secured Development Fund, LLC; Castle Arch Star Valley, LLC and Castle Arch Real Estate Investment
Company, LLC (“Consolidation Findings and Conclusions”), Appellant’s Appendix Volume II of V – Pages
287-786 (“Aplt. App. Vol. II”) at 546 ¶¶ 34, 36, 555 ¶ 60, docket no. 18-1, filed Aug. 25, 2015.
15
  In re Castle Arch Real Estate Investment Company, LLC Chapter 11, Appellant’s Appendix Volume I of V –
Pages 1-286 (“Aplt. App. Vol. I”) at 179-211, docket no. 17-1, filed Aug. 25, 2015; In re Castle Arch Opportunity
Partners I, LLC Chapter 11, Appellant’s Appendix Volume III of V – Pages 787-1061 (“Aplt. App. Vol. III”) at
1036-1053, docket no. 19-1, filed Aug. 25, 2015; Memorandum Decision at 2, Aplt. App. Vol. V”) at 1850.
16
     Motion for Joint Administration at 4 ¶ 13, Aplt. App. Vol. I at 266.



                                                                                                                                                3
court formally authorized the representation by order entered on January 25, 2012. 17 CAREIC’s

affiliates retained separate counsel. 18

            On January 12, 2012, Prince Yeates filed a motion for joint administration of the

CAREIC and affiliates’ bankruptcy cases. 19 The motion asserted that “[t]here are intercompany

obligations between CAREIC and each of [its] Affiliates.” 20 The motion also asserted that “there

may exist intercompany transfers between CAREIC and [its] Affiliates that are subject to a

trustee’s avoiding powers under 11 U.S.C. §§ 544, 547, and/or 548.” 21 Prince Yeates’s

contemporaneous billing records indicate that Prince Yeates reviewed the entities’ bankruptcy

schedules to “identify inter-corporate claims and potential bankruptcy causes of action in

connection with [the] motion for joint administration.” 22 However, neither the motion nor Prince

Yeates’s billing records identified any specific intercompany obligations, transfers, or claims.

The bankruptcy court granted the motion on February 14, 2012. 23

            Prince Yeates continued its representation of CAREIC until at least May 3, 2012, when

Strong was appointed as CAREIC’s Chapter 11 trustee. 24 Strong’s appointment occurred by

stipulation of CAREIC in response to a motion filed by CAREIC’s Official Committee of


17
   Letter Re: Representation in Bankruptcy, Aplt. App. Vol. IV Part A at 1127-1128, Order Authorizing (1)
Employment of Special Counsel, and (2) Retainer for Chapter 11 Counsel, Aplt. App. Vol. I at 275-280; Application
for Allowance of Attorney Fees and Costs at 2 ¶ 2.c., Aplt. App. Vol. II at 465.
18
     Memorandum Decision at 2, Aplt. App. Vol. V at 1850.
19
     Motion for Joint Administration, Aplt. App. Vol. I at 263-270.
20
     Id. at 5 ¶ 15, Aplt. App. Vol. I at 267.
21
     Id. at 5 ¶ 16, Aplt. App. Vol. I at 267.
22
 Application for Allowance of Attorney Fees and Costs at Exhibit B, Aplt. App. Vol. II at 479; Memorandum
Decision at 9, Aplt. App. Vol. V at 1857.
23
     Order Granting Motion for Joint Administration, Aplt App. Vol. I at 283-286.
24
  Order for Appointment of Trustee, Aplt. App. Vol. II at 462-463; Application for Allowance of Attorney Fees and
Costs at 2 ¶ 1.b., Aplt. App. Vol. II at 465; Opposition to Defendants’ Motion for Summary Judgment (Damages) at
xv ¶ 13, Aplt. App. Vol. V at 1722; Notice of Appointment of Chapter 11 Trustee, Cross-Aplt. App. Vol 1 at
306-307, docket no. 35-1, filed Nov. 13, 2015.



                                                                                                                4
Unsecured Creditors. 25 Strong was not appointed as the trustee of CAREIC’s affiliates at that

time; rather, he assumed management of the affiliates as DIP. 26

            As CAREIC’s Chapter 11 trustee, Strong filed a motion to consolidate CAREIC and the

affiliates’ bankruptcy cases, with the exception of CAOP I and Castle Arch Opportunity

Partners II (“CAOP II”). 27 Strong asserted that CAREIC and the affiliates were managed by a

single management team, that CAREIC’s Board of Directors dealt with business for all of the

entities at its meetings, and that CAREIC employees performed accounting and other

administrative services for all of the entities. 28

            The bankruptcy court granted Strong’s motion to consolidate on February 8, 2013. 29 The

bankruptcy court found that investor funds were “used indiscriminately by [CAREIC and its

affiliates] to fund whatever entity was in need of cash at any given time,” 30 as if the money was

“part of one big ‘piggy bank.’” 31 Strong became the Chapter 11 trustee for the consolidated

CAREIC entities, and he managed CAOP I and CAOP II as DIP. 32

            On February 25, 2013, Strong filed a plan of liquidation for the consolidated CAREIC

entities and CAOP I and CAOP II, 33 which was subsequently amended twice (“Plan of


25
  Order for Appointment of Trustee at 2, Aplt. App. Vol. II at 463; The Official Committee of Unsecured Creditors’
Motion for Appointment of a Chapter 11 Trustee Under 11 U.S.C. § 1104 or, in the Alternative, to Convert Under
11 U.S.C. § 1112, Aplt. App. Vol. I at 281-282.
26
     Opposition to Defendants’ Motion for Summary Judgment (Damages) at xiv ¶ 12, Aplt. App. Vol. V at 1721.
27
     Consolidation Findings and Conclusions at 6 ¶ 8, Aplt. App. Vol. II at 538.
28
     Id. at 9 ¶¶ 17-19, Aplt. App. Vol. II at 541.
29
  Order Granting Chapter 11 Trustee’s Motion to Substantively Consolidate CAOP Managers, LLC; Castle Arch
Kingman, LLC; Castle Arch Smyrna, LLC; Castle Arch Secured Development Fund, LLC; Castle Arch Star Valley,
LLC and Castle Arch Real Estate Investment Company, LLC, Aplt. App. Vol. II at 530-532.
30
     Consolidation Findings and Conclusions at 12 ¶ 25, Aplt. App. Vol II at 544.
31
     Id. at 22 ¶ 58, Aplt. App. Vol II at 554.
32
 Opposition to Defendants’ Motion for Summary Judgment (Damages) at xiv ¶ 12, Aplt. App. Vol. V at 1721;
Memorandum Decision at 3, Aplt. App. Vol. V at 1851.
33
     Chapter 11 Trustee’s Plan of Liquidation Dated February 25, 2013, Aplt. App. Vol. III at 787-847.



                                                                                                                 5
Liquidation”). 34 The bankruptcy court confirmed the Plan of Liquidation on June 7, 2013. 35

Under the confirmed Plan of Liquidation, separate trusts were created to hold the assets of the

consolidated CAREIC entities’ estate (“CAREIC Trust”), the CAOP I’s estate (“CAOP I Trust”),

and the CAOP II’s estate (“CAOP II Trust”). 36 Strong also became liquidating trustee of the

three trusts. 37

            Approximately 17 months later, on November 11, 2014, the CAOP I Trust and the

CAREIC Trust entered a settlement agreement. 38 The settlement agreement provide for an

allowed general unsecured claim against CAREIC in the amount of $2.9 million (“CAOP I

Claim”). 39 Strong participated on both sides of the settlement agreement, and a court-appointed

conflicts referee supervised and consented to the agreement. 40

            The CAOP I Claim related to an intercompany transfer of land and water rights in

Tooele, Utah. 41 CAREIC’s amended bankruptcy schedules, filed on December 20, 2011, listed

transfers of land and water rights in the Statement of Financial Affairs, but not as claims. 42

CAOP I’s amended bankruptcy schedules, filed on December 23, 2011, listed a contingent and



34
  First Amended Chapter 11 Trustee’s Plan of Liquidation Dated February 25, 2013, Aplt. App. Vol. III at 848-906;
Second Amended Chapter 11 Trustee’s Plan of Liquidation Dated February 25, 2013 (“Plan of Liquidation”), Aplt.
App. Vol. III at 907-966.
35
  Order Confirming Chapter 11 Trustee’s First Amended Plan of Liquidation Dated February 25, 2013 as Modified
(“Order Confirming Plan of Liquidation”), Aplt. App. Vol. III at 967-975.
36
     Plan of Liquidation at 33-34 Art. VI §§ 1-3, Aplt. App. Vol. III at 943-944.
37
     Order Confirming Plan of Liquidation at 3-4 ¶¶ 5-6, Aplt. App. Vol. III at 969-970.
38
     Settlement Agreement, Aplt. App. Vol. III at 1027-1033.
39
     Id. at 4 § 2(d), Aplt. App. Vol. III at 1030.
40
  Id. at 3-4 § 1, 7, Aplt. App. Vol. III 1029-30, 1033; Declaration of Weston L. Harris, Conflicts Referee, in Support
of Motion Pursuant to Federal Rule of Bankruptcy Procedure 9019 and Conflict Resolution Procedures to Approve
Settlement Agreement Between the Legacy Trust and CAOP I Trust Related to Prepetition Intercompany Claims,
Aplt. App. Vol. III at 1006-1014.
41
     Settlement Agreement at 1-2 Recitals D-L, Aplt. App. Vol. III at 1027-1028.
42
     Statement of Financial Affairs – Amended at 7, Aplt. App. Vol. I at 249.



                                                                                                                    6
unliquidated claim of “unknown” value against CAREIC and CAOP Managers, LLC for breach

of fiduciary duty related to the Tooele land and water transaction. 43 The CAOP I Claim’s $2.9

million value as a general unsecured claim was not established until the CAOP I Trust and the

CAREIC Trust entered the settlement agreement in November 2014. 44

           On December 4, 2014, the bankruptcy court approved the settlement agreement, 45

thereby allowing the CAOP I Claim as a $2.9 million general unsecured claim against

CAREIC. 46 On December 16, 2014, Strong, as CAREIC’s Chapter 11 trustee, filed a complaint

for legal malpractice against Prince Yeates in the Third Judicial District Court of Salt Lake

County, Utah. 47 The complaint was amended on January 14, 2015. 48 And the case was later

removed to the United States Bankruptcy Court for the District of Utah as an adversary

proceeding. 49

           Strong’s complaint alleged three causes of action against Prince Yeates: (1) breach of

fiduciary duty: conflict of interest; (2) professional negligence; and (3) breach of contract. 50 The

complaint alleged, among other things, that Prince Yeates failed to notify or recommend that

CAREIC report actual or potential claims, including the CAOP I Claim, to CAREIC’s insurance


43
     Schedule B – Personal Property – Amended, Aplt. App. Vol. III at 1061(M).
44
  Declaration of D. Ray Strong in Support of Motion Pursuant to Federal Rule of Bankruptcy Procedure 9019 and
Conflict Resolution Procedures to Approve Settlement Agreement Between the Legacy Trust and CAOP I Trust
Related to Prepetition Intercompany Claims (“Strong Declaration”) at 4 ¶¶ 9-10, Aplt. App. Vol. III at 1018;
Settlement Agreement at 4 § 2(d), Aplt. App. Vol. III at 1030.
45
  Order Granting Motion Pursuant to Federal Rule of Bankruptcy Procedure 9019 and Conflict Resolution
Procedures for Order Approving Settlement Agreement Between the Legacy Trust and CAOP I Trust Related to
Prepetition Intercompany Claims (“Order Approving Settlement Agreement”), Aplt. App. Vol. III at 1023-1025.
46
     Settlement Agreement at 4 § 2(d), Aplt. App. Vol. III at 1030.
47
   Complaint, Strong v. Prince, Yeates & Geldzahler et al., civil no. 140908507, State of Utah, Third Judicial
District Court, Aplt. App. Vol. IV Part A at 1068-1082.
48
     Amended Complaint, Aplt. App. IV Part A at 1140-1154.
49
     Notice of Removal of Civil Action, Aplt. App. Vol. IV Part A at 1062-1066.
50
     Amended Complaint at 10-15 ¶¶ 24-37, Aplt. App. IV Part A at 1140-1154



                                                                                                                 7
carrier for coverage under a $5 million directors and officers insurance policy issued by AXIS

Surplus Insurance Company (“AXIS Policy”). 51 The AXIS Policy went into effect on December

20, 2010, and expired on January 20, 2012 (“Policy Period”), during Prince Yeates’s

representation of CAREIC. 52 The AXIS Policy required CAREIC to report potential claims to

the carrier by January 20, 2012, and to report actual claims by March 21, 2012. 53 CAREIC did

not report any claims to the carrier during the claim reporting periods. 54

           Prince Yeates sought dismissal of Strong’s complaint by filing two motions for summary

judgment. 55 The first motion, Prince Yeates’s Res Judicata Motion, argued that Strong’s claims

were precluded by a settlement agreement regarding Prince Yeates’s legal fees that the

bankruptcy court approved on March 7, 2013. 56 The bankruptcy court denied the Res Judicata

Motion, 57 concluding that the settlement agreement contained no language releasing Strong’s

legal malpractice claims. 58 The bankruptcy court also noted that its review and approval of the




51
     Id. at 2 ¶ 1, Aplt. App. Vol. IV Part A at 1141.
52
  Private Equity and Venture Capital Fund Liability Policy (“AXIS Policy”) at Endorsement 16, Aplt. App. Vol. IV
Part B at 1313.
53
   Private Equity and Venture Capital Fund Liability Policy Declarations (“AXIS Policy Declarations”) at 1 Item 5,
Aplt. App. Vol. IV Part B at 1273; AXIS Policy at 12 § VI, Endorsement 8 § I.B., Endorsement 16, Aplt. App. Vol.
IV Part B at 1286, 1301, 1313.
54
     Memorandum Decision at 2, Aplt. App. Vol. V at 1850.
55
  Res Judicata Motion, Cross-Aplt. App. Vol. 7 at 1951-2036; Damages Motion, Aplt. App. Vol. IV Part B at
1227-1265.
56
 Res Judicata Motion at 13-21, Cross-Aplt. App. Vol. 7 at 1963-1971; Order Granting Chapter 11 Trustee’s
Motion for Order Approving Settlement Agreement Entered into Among the Trustee, the Official Committee of
Unsecured Creditors and Prince Yeates & Geldzahler Under Federal Rule of Bankruptcy Procedure 9019, Cross-
Aplt. App. Vol. 3 at 884-896, docket no. 35-3, filed Nov. 13, 2015.
57
     Res Judicata Order, Cross-Aplt. App. Vol. 8 at 2663-2667.
58
   Transcription of Electronically Recorded Proceedings Held May 14, 2015 at 45:24-46:2, Cross-Aplt. App. Vol. 8
at 2712-2713.



                                                                                                                     8
settlement agreement did not include a ruling regarding any potential legal malpractice claims

against Prince Yeates. 59

            Prince Yeates’s second motion, its Damages Motion, argued that Strong could not prove

damages on his claims. 60 The bankruptcy court granted the Damages Motion, 61 concluding that

Strong failed to provide evidence to “show even one dollar of possible damage.” 62 Specifically,

the bankruptcy court determined that Strong conceded CAREIC had not paid any actual defense

costs or liability that would have been covered by the AXIS Policy. 63 And regarding potential

future payments, Strong identified only two items: (1) the aggregate amount of investor interests

listed in CAREIC’s schedules as dealt with in the specific provisions of the Plan of Liquidation;

and (2) the CAOP I Claim. 64 Regarding the first item, the bankruptcy court concluded that

Strong failed to provide a single reference to any specific investor interest to which his argument

applied; instead, Strong provided only “broad assertions” and “sweeping, unsupported

generalizations” which were insufficient to avoid summary judgment. 65 Regarding the CAOP I

Claim, the bankruptcy court determined that Prince Yeates could not be “retrospectively

saddled” with a duty to report the claim to CAREIC’s insurance carrier because the claim was

“patently uninsurable” under the AXIS Policy at the time of Prince Yeates’s representation. 66

The CAOP I Claim did not become a potential claim covered by the AXIS Policy until over a




59
     Id. at 49:9-17, Cross-Aplt. App. Vol. 8 at 2716.
60
     Damages Motion at 11-17, Aplt. App. Vol. IV Part B at 1237-1243.
61
     Order Granting Summary Judgment in Favor of Defendants, Aplt. App. Vol. V at 1860-1862.
62
     Memorandum Decision at 2, Aplt. App. Vol. V at 1850.
63
     Id. at 4, Aplt. App. Vol. V at 1852.
64
     Id. at 7, Aplt. App. Vol. V. at 1855.
65
     Id. at 7-8, Aplt. App. Vol. V at 1855-1856.
66
     Id. at 9, Aplt. App. Vol. V at 1857.



                                                                                                    9
year after Prince Yeates’s representation, and only after “the eventual vagaries of Strong’s own

confirmed Plan [of Liquidation] . . . gave Strong a possible foothold as a covered ‘liquidator.’” 67

Therefore, the bankruptcy court dismissed Strong’s claims and the adversarial proceeding. 68

            Strong appeals the bankruptcy court’s memorandum decision and order granting Prince

Yeates’s Damages Motion, and the judgment dismissing the adversary proceeding. 69 Prince

Yeates cross-appeals the bankruptcy court’s order denying its Res Judicata Motion. 70


                                                   JURISDICTION

            Jurisdiction is proper pursuant to 28 U.S.C. § 158(a). This is an appeal from a final

judgment of the United States Bankruptcy Court for the District of Utah in a case that was

referred to the bankruptcy court pursuant to 28 U.S.C. § 157(a).

                                           STANDARD OF REVIEW

            The district court “review[s] the bankruptcy court’s legal determinations de novo and its

factual findings under the clearly erroneous standard.” 71 “A finding of fact is clearly erroneous if

it is without factual support in the record or if, after reviewing all of the evidence, [the district

court is] left with the definite and firm conviction that a mistake has been made.” 72 The district

court “also reach[es] its own conclusions regarding state law legal issues, without deferring to

the bankruptcy court’s interpretation of state law.” 73 “When conducting a de novo review, the



67
     Id.
68
  Order Granting Summary Judgment in Favor of Defendants, Aplt. App. Vol. V at 1860-1862; Judgment
Dismissing Adversary Proceeding, Aplt. App. Vol. V at 1863-1865.
69
     Notice of Appeal and Statement of Election.
70
     Notice of Cross-Appeal and Statement of Election, Cross-Aplt. App. Vol. 8 at 2721-2737.
71
     In re Miniscribe Corp., 309 F.3d 1234, 1240 (10th Cir. 2002) (internal quotations omitted).
72
     Id. (internal quotations omitted).
73
     In re Wagers, 514 F.3d 1021, 1024 (10th Cir. 2007).



                                                                                                        10
[district] court is not constrained by the [bankruptcy] court’s conclusions, and may affirm the

[bankruptcy] court on any legal ground supported by the record.” 74

            The parties’ appeals pertain to the bankruptcy court’s determinations summary

judgment. 75 Summary judgment is appropriate only where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” 76 A factual dispute is

genuine when “there is sufficient evidence on each side so that a rational trier of fact could

resolve the issue either way.” 77 In ruling on a motion for summary judgment, the factual record

and all reasonable inferences drawn therefrom are viewed in a light most favorable to the

nonmoving party. 78

            The moving party “bears the initial burden of making a prima facie demonstration of the

absence of a genuine issue of material fact and entitlement to judgment as a matter of law.” 79

The movant “need not negate the nonmovant’s claim,” but need only point out “a lack of

evidence for the nonmovant on an essential element of the nonmovant’s claim.” 80 Upon such a

showing, the nonmoving party “may not simply rest upon [the allegations or denials of] its

pleadings.” Rather, the nonmovant must “go beyond the pleadings and set forth specific facts

that would be admissible in evidence in the event of trial from which a rational trier of fact could

find for the nonmovant.” 81 “‘The mere existence of a scintilla of evidence in support of the



74
     In re Vaughan, 311 B.R. 573, 578 (B.A.P. 10th Cir. 2004), aff'd, 241 Fed.App'x 478 (10th Cir. 2007).
75
 Notice of Appeal and Statement of Election; Notice of Cross-Appeal and Statement of Election, Cross-Aplt. App.
Vol. 8 at 2721-2737.
76
     FED. R. CIV. P. 56(a); FED. R. BANKR. P. 7056.
77
     Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
78
     Id.
79
     Id. at 670-671.
80
     Id. at 671.
81
     Id. (internal quotations omitted).



                                                                                                             11
[nonmovant’s] position will be insufficient’ to defeat a properly supported motion for summary

judgment.” 82

                                                    DISCUSSION

           Strong appeals the bankruptcy court’s memorandum decision and order granting Prince

Yeates’s Damages Motion, and the judgment dismissing the adversary proceeding. 83 The appeal

presents one issue: Did the bankruptcy court err in granting Prince Yeates’s Damages Motion

when it concluded that the CAOP I Claim failed to establish the existence of damages on his

claims? 84

           Prince Yeates cross-appeals the bankruptcy court’s order denying its Res Judicata

Motion. 85 The cross-appeal presents one issue: Did the bankruptcy court err in denying Prince

Yeates’s Res Judicata Motion when it concluded that Strong’s claims were not precluded by the

settlement agreement regarding Prince Yeates’s legal fees? 86

           Because the bankruptcy court did not err in granting Prince Yeates’s Damages Motion,

Strong’s appeal 87 is DENIED and DISMISSED with prejudice. The bankruptcy court’s

memorandum decision 88 and order 89 granting Prince Yeates’s Damages Motion, and its




82
  Moya v. United States, 35 F.3d 501, 503 (10th Cir. 1994) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
252 (1986)).
83
     Notice of Appeal and Statement of Election.
84
   Brief of Appellant at 1-2, docket no. 16, filed Aug. 25, 2015; Combined Appellees’ Brief and Cross-Appellants’
Brief of Prince, Yeates & Geldzahler, PC and Adam S. Affleck (“Brief of Cross-Appellants”) at 3, docket no. 36,
filed Nov. 23, 2015.
85
     Notice of Cross-Appeal and Statement of Election, Cross-Aplt. App. Vol. 8 at 2721-2737.
86
     Brief of Cross-Appellant at 3; Brief of Cross-Appellee D. Ray Strong at 1, docket no. 42, filed Jan. 15, 2016.
87
     Notice of Appeal and Statement of Election.
88
     Memorandum Decision, Aplt. App. Vol. V at 1849-1859.
89
     Order Granting Summary Judgment in Favor of Defendants, Aplt. App. Vol. V at 1860-1862.



                                                                                                                      12
judgment 90 dismissing the adversary proceeding are AFFIRMED. And consequently, Prince

Yeates’s cross-appeal 91 is unnecessary to address and MOOT.

           The bankruptcy court did not err in granting Prince Yeates’s Damages Motion

           Prince Yeates’s Damages Motion raised three arguments for the dismissal of Strong’s

claims:

           (1) that Strong could not show any AXIS Policy proceeds would have been
           available for the benefit of CAREIC’s estate after priority payments of defense
           costs and liability for claims against CAREIC’s former management; 92

           (2) that Strong could not show CAREIC’s estate actually paid any defense costs
           or liability on covered claims; 93 and

           (3) that Strong could not show any allowed claims against CAREIC’s estate
           would have been covered by the AXIS Policy. 94

The bankruptcy court bypassed Prince Yeates’s first argument by assuming that some of the

proceeds from the AXIS Policy may have been available for the benefit of CAREIC’s estate. 95

The bankruptcy court then concluded that Strong conceded Prince Yeates’s second argument—

that no actual damages had been paid on covered claims—by failing to respond to Prince

Yeates’s relevant facts and argument in the briefing or at oral argument. 96 This was not

dispositive, however, because the bankruptcy court determined that a showing of future damages

would be sufficient to avoid summary judgment. 97 Therefore, the bankruptcy court’s

determination on the Damages Motion turned on Prince Yeates’s third argument—that Strong


90
     Judgment Dismissing Adversary Proceeding, Aplt. App. Vol. V at 1863-1865.
91
     Notice of Cross-Appeal and Statement of Election, Cross-Aplt. App. Vol. 8 at 2721-2737.
92
     Damages Motion at 12-14, Aplt. App. Vol. IV Part B at 1238-1240.
93
     Id. at 16-17, Aplt. App. Vol. IV Part B at 1242-1243.
94
     Id. at 14-16, Aplt. App. Vol. IV Part B at 1240-1242.
95
     Memorandum Decision at 5-6, Aplt. App. Vol. V at 1853-1854.
96
     Id. at 6, Aplt. App. Vol. V at 1854.
97
     Id.



                                                                                                 13
could not show any allowed claims against CAREIC’s estate would have been covered by the

AXIS Policy. 98 The bankruptcy court ultimately concluded that Strong failed to produce

evidence “sufficient to show even one dollar of possible damages.” 99

            Strong’s appeal focuses exclusively on the bankruptcy court’s treatment of the CAOP I

Claim in determining that he failed to establish a genuine dispute for trial on the issue of

damages. 100 Strong raises several arguments, which are summarized as follows:

            (1) the bankruptcy court failed to account for the allowance of some speculation
            in damages on legal malpractice claims, and that damages are a fact-intensive
            inquiry rarely resolvable on summary judgment; 101

            (2) the bankruptcy court inappropriately addressed insurability, duty, and
            proximate causation in relation to the CAOP I Claim; 102 and

            (3) the bankruptcy court failed to construe the AXIS Policy broadly in favor of
            coverage and erred when it concluded that the CAOP I Claim was insufficient to
            establish the existence of damages. 103

Strong’s arguments lack merit.

The bankruptcy court did not err when it concluded that Strong was required to present
sufficient evidence to create a genuine trial issue on the fact of damages

            Strong argues that the bankruptcy court failed to account for the allowance of some

speculation in damages on legal malpractice cases, and that damages involve a fact-intensive

inquiry that is generally not resolvable on summary judgment. 104 These arguments, which focus

on the standard for establishing the amount of damages, miss the mark.


98
     Id.
99
     Id. at 2, Aplt. App. Vol. V at 1850.
100
      Brief of Appellant at 13-28.
101
      Id. at 26-28.
102
   Id. at 16-17; Appellant’s Reply Brief (Summary Judgment Motion: Damages) (“Appellant’s Reply Brief”) at
7-10, docket no. 41, filed Jan. 15, 2016.
103
      Brief of Appellant at 14-26; Appellant’s Reply Brief at 10-15.
104
      Brief of Appellant at 26-28.



                                                                                                             14
            Strong, as the plaintiff, “ha[d] the responsibility of producing sufficient evidence both to

establish the fact of damages and [to] provide a reasonable, even though not necessarily precise,

estimate of damages.” 105 “The level of [evidence] required to establish the fact of [damages] is

generally higher than that required to establish the amount of [damages].” 106 “The evidence must

do more than merely give rise to speculation that damages in fact occurred; it must give rise to a

reasonable probability that the plaintiff suffered damage as result of [defendant’s conduct].” 107

            The bankruptcy court did not dismiss Strong’s claims because he failed to establish a

precise amount of damages. Rather, the bankruptcy court determined that Strong failed to

produce sufficient evidence to establish a genuine trial issue on the fact of damages. 108 The

bankruptcy court expressly “acknowledge[d] that reasonable approximations, estimates, and

averages can be sufficient to prove damages, particularly in legal malpractice actions.” 109 But the

bankruptcy court ultimately determined that “even with the leeway regarding the ultimate

calculation of damages in legal malpractice actions and the summary judgment posture of the

issue, it is simply not enough for Strong to make vague assertions and then request that the

matter be resolved at trial.” 110

            “[T]he plain language of Rule 56(c) mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that




105
      Lopez v. United Auto. Ins. Co., 274 P.3d 897, 905 (Utah 2012) (internal quotations and punctuation omitted).
106
      Atkin Wright & Miles v. Mountain States Tel. & Tel. Co., 709 P.2d 330, 336 (Utah 1985) (emphasis in original).
107
      Id.
108
      Memorandum Decision at 6-10, Aplt. App. Vol. V at 1854-1858.
109
      Id. at 6, Aplt. App. Vol. V at 1854 (internal quotations omitted).
110
      Id. at 10, Aplt. App. Vol. V at 1858.



                                                                                                                     15
party will bear the burden of proof at trial.” 111 Therefore, the bankruptcy court did not err when

it concluded that Strong was required on summary judgment to present sufficient evidence to

create a genuine trial issue on the fact of damages.

The bankruptcy court did not err when it addressed insurability, duty, and proximate
causation when determining that the CAOP I Claim was insufficient to establish damages
on Strong’s claims

           Strong argues that the bankruptcy court inappropriately addressed insurability, duty, and

proximate causation in relation to the CAOP I Claim. 112 However, Prince Yeates’s Damages

Motion specifically discussed and analyzed each allowed claim from CAREIC’s schedules and

why such claims were not covered by the AXIS Policy and therefore could not establish damages

on Strong’s claims. 113 The bankruptcy court correctly observed that “the clear import of the

[Damages] Motion [wa]s to challenge [Strong’s] assertion that any relevant financial harm to

CAREIC occurred.” 114 The bankruptcy court also correctly observed that Strong’s response 115

“essentially ignored both Prince Yeates’ factual averments and legal analysis of CAREIC’s

scheduled claims, filed claims, and intercompany claims in Addenda A, B, and C.” 116 And while

Strong’s response suggested that he should be given an opportunity to respond to the facts within

Addendum C relating to intercompany claims, 117 which included the CAOP I Claim, 118 “Strong



111
      Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
112
    Id. at 16-17; Appellant’s Reply Brief (Summary Judgment Motion: Damages) (“Appellant’s Reply Brief”) at
7-10, docket no. 41, filed Jan. 15, 2016.
113
   Damages Motion at 9 ¶ 24, 14-16, 19 Addendum A, 20-35 Addendum B, 36-38 Addendum C, Aplt. App. Vol. IV
Part B at 1235, 1240-1242, 1245-1264.
114
      Memorandum Decision at 6 n.15, Aplt. App. Vol. V at 1854.
115
    Opposition to Defendants’ Motion for Summary Judgment (Damages) (“Response Re: Damages Motion”), Aplt.
App. Vol. V at 1708-1757.
116
      Memorandum Decision at 6, Aplt. App. Vol. V at 1854.
117
      Response Re: Damages Motion at xxiv n.6, Aplt. App. Vol. V at 1731.
118
      Damages Motion at 36-38 Addendum C, Aplt. App. Vol. IV Part B at 1262-1264.



                                                                                                              16
never filed anything further in the six weeks before the hearing [on the Damages Motion, and]

did not raise the issue at oral argument.” 119 Under these circumstances, the bankruptcy court did

not err when it concluded that Strong conceded Prince Yeates’s factual averments in Addenda A,

B, and C. 120 Nor did the bankruptcy court err when it accepted Prince Yeates’s legal analysis that

the allowed claims identified in Addenda A, B, and C were not covered by the AXIS Policy. 121

            Additionally, at the Damages Motion hearing, the bankruptcy court repeated asked

Strong to identify specific allowed claims that were covered by the AXIS Policy which could

result in a loss to CAREIC’s estate. 122 Strong recognized that it was his obligation on summary

judgment to identify an allowed claim that was covered by the AXIS Policy: 123

            I don’t think it’s appropriate to resolve the issue of damages without reference to
            what constitutes a claim within the meaning of the policy. Because after all, it’s
            the policy that we have to look to to sort of create the universe of claims, i.e.,
            financial losses. 124

And in response to the bankruptcy court’s questions, Strong asserted the CAOP I Claim. 125

            Strong acknowledged that the issues relating to the CAOP I Claim’s coverage were

briefed. 126 Strong pointed to specific provisions in the AXIS Policy to argue that the CAOP I

Claim was covered by the AXIS Policy as a potential claim. 127 Strong also argued that because



119
      Memorandum Decision at 4 n.4, Aplt. App. Vol. V at 1852.
120
      Id. at 6, Aplt. App. Vol. V at 1854; FED. R. CIV. P. 56(e).
121
      Memorandum Decision at 6, Aplt. App. Vol. V at 1854; FED. R. CIV. P. 56(e).
122
   Transcript of Electronically Recorded motion for Summary Judgment Re: Damages (“Damages Motion Hearing
Transcript”) at 16:17-17:1, 23:24-24:1, 30:12-14, 33:13, 34:5-8, 35:7-10, Aplt. App. Vol. V at 1904-1905,
1911-1912, 1918, 1921-1923.
123
      Id. at 17:2-9, 41:2-9, Aplt. App. Vol. V at 1905, 1929.
124
      Id. at 36:2-6, Aplt. App. Vol. V at 1924.
125
      Id. at 17:10-18:2, 24:2, 34:9-15, 35:11-12, Aplt. App. Vol. V at 1905-1906, 1912, 1922.
126
      Id. at 21:15-16, Aplt. App. Vol. V at 1909.
127
    Id. at 17:19-18:23, 19:5-21:2, 21:16-23:16, 28:18-29:11, 29:19-30:4, Aplt. App. Vol. V at 1905-1911,
1916-1918.



                                                                                                           17
Prince Yeates was aware of the intercompany transfer from which the CAOP I Claim arose,

Prince Yeates had a duty to report the CAOP I Claim to CAREIC’s insurance carrier as a

potential claim. 128 Strong further argued that the issue of proximate cause “has to inform the

court’s view of damages.” 129 Nevertheless, Strong maintained that the CAOP I Claim’s coverage

and whether Prince Yeates should have reported the claim to the insurance carrier were trial

issues that were beyond the scope of Prince Yeates’s Damages Motion. 130

            In ruling on Prince Yeates’s Damages Motion, the bankruptcy court’s analysis tracked

that of Strong’s arguments at the Damages Motion hearing, though reaching different

conclusions. 131 The bankruptcy court analyzed the language of the AXIS Policy to determine

whether the CAOP I Claim was reportable as a potential claim at the time of Prince Yeates’s

representation, and determined it was not. 132 The bankruptcy court then acknowledged that “the

CAOP I issue is best viewed through the lens of Prince Yeates’[s] duty to CAREIC, any breach

of that duty (or an express contractual promise and any breach of that promise), and/or proximate

cause rather than damages per se.” 133 But concluded that, regardless, “it still leads to the same

result—that Strong is unable as a matter of law to hold Prince Yeates liable for the absence of

insurance coverage for the CAOP I [Claim].” 134 The bankruptcy court also rejected Strong’s




128
      Id. at 21:16-23:16, 25:25-26:8, 29:19-30:4, Aplt. App. Vol. V at 1909-1911, 1913-1914, 1917-1918.
129
      Id. at 24:12-25:16, 25:25-26:8, 29:19-30:4, 30:17-31:4, Aplt. App. Vol. V at 1912-1914, 1917-1919.
130
      Id. at 21:3-14, 23:13-22, 25: 4-26:8, 29:12-18, Aplt. App. Vol. V at 1909, 1911, 1913-1914, 1917.
131
      Memorandum Decision at 6-9, Aplt. App. Vol. V at 1853-1857.
132
      Id. at 8-9, Aplt. App. Vol. V at 1856-1857.
133
      Id. at 9, Aplt. App. Vol. V at 1857.
134
      Id.



                                                                                                           18
attempts to “define away his obligation on summary judgment.” 135 The bankruptcy court

reasoned:

            Regarding the creation, nature, and amount of the CAOP I [Claim], the relevant
            facts have already been stated by the parties, and the Court can see no
            circumstance in which further legal briefing would matter. As such, there is no
            justification to allow Strong to start the process of heading to trial when there is
            no genuine issue to resolve, even if the issue does not go directly (or at least
            solely) toward the issue of damages. 136

            Contrary to Strong’s arguments on appeal, the damages issue presented in Prince

Yeates’s Damages Motion directly implicated whether an allowed claim that was covered by the

AXIS Policy existed for which Prince Yeates’s could be held liable for failing to report to

CAREIC’s insurance carrier. 137 The Damages Motion placed Strong on notice that to avoid

summary judgment, he must present evidence of an allowed claim—whether actual or

potential—that was covered by the AXIS Policy and which should have been reported to the

insurance carrier by Prince Yeates. At the Damages Motion hearing, Strong acknowledged this

obligation 138 and presented argument regarding the CAOP I Claim’s coverage and why the claim

should have been reported by Prince Yeates. 139 Therefore, the bankruptcy court did not err in

analyzing whether the CAOP I Claim was reportable as a potential claim under the AXIS Policy

when determining that the CAOP I Claim was insufficient to establish the existence of damages

on Strong’s claims.




135
      Id. at 6 n.15, Aplt. App. Vol. V at 1854.
136
      Id. at 9 n.22, Aplt. App. Vol. V at 1857
137
      Damages Motion at 14-17, Aplt. App. Vol. IV Part B at 1240-1243.
138
      Damages Motion Hearing Transcript at 17:2-9, 36:2-6, 41:2-9, Aplt. App. Vol. V at 1905, 1924, 1929.
139
  Id. at 17:19-18:23, 19:5-21:2, 21:16-23:16, 24:12-25:16, 25:25-26:8, 28:18-29:11, 29:19-30:4, 30:17-31:4, Aplt.
App. Vol. V at 1905-1914, 1916-1919.



                                                                                                                19
The bankruptcy court did not err when it concluded that the CAOP I Claim was
insufficient to establish the existence of damages on Strong’s claims

            “An insurance policy is merely a contract between the insured and the insurer and is

construed pursuant to the same rules applied to ordinary contracts.” 140 “When interpreting a

contract, [courts] look to the writing itself to ascertain the parties’ intentions, and [courts]

consider each contract provision . . . in relation to all of the others, with a view toward giving

effect to all and ignoring none.” 141 But because insurance policies are “adhesion contracts

drafted by the insurance companies,” they are “strictly construed against the insurer and in favor

of the insured.” 142 “It follows that ambiguous or uncertain language in an insurance contract that

is fairly susceptible to different interpretations should be construed in favor of coverage.” 143 “It

also follows that if an insurance contract has inconsistent provisions, one which can be construed

against coverage and one which can be construed in favor of coverage, the contract should be

construed in favor of coverage.” 144 However, “if a policy is not ambiguous, no presumption in

favor of the insured arises and the policy language is construed according to its usual and

ordinary meaning,” 145 and the policy may be interpreted as a matter of law. 146

            Neither party argues that the AXIS Policy is ambiguous or inconsistent. Nor does the

AXIS Policy appear ambiguous or inconsistent on its face. Therefore, the bankruptcy court did

not err in interpreting the AXIS Policy as a matter of law or construing its language according to

usual and ordinary meaning.


140
      Alf v. State Farm Fire & Cas. Co., 850 P.2d 1272, 1274 (Utah 1993).
141
      Green River Canal Co. v. Thayn, 84 P.3d 1134, 1141 (Utah 2003) (internal quotations omitted).
142
      United States Fid. & Guar. Co. v. Sandt, 854 P.2d 519, 522 (Utah 1993).
143
      Id.
144
      Id. at 523.
145
      Alf, 850 P.2d at 1274.
146
      Thayn, 84 P.3d at 1141.



                                                                                                        20
            The AXIS Policy’s definition of “Claim” includes “the receipt by any Insured of . . . a

written demand against any Insured for monetary or non-monetary relief” and “a civil, criminal,

arbitration, administrative, investigative or regulatory proceeding against any Insured.” 147 The

AXIS Policy’s “Insured Organization Liability Coverage” provision then sets the conditions on

which a Claim must be reported to the carrier for coverage:

            [AXIS] shall pay in connection with a Wrongful Act which takes place before or
            during the Policy Period all Loss on behalf of the Policyholder for which the
            Policyholder becomes legally obligated to pay as a result of a Claim first made
            during the Policy Period or Extended Reporting Period, if applicable, and reported
            in writing to [AXIS] as soon as practicable after any Insured first becomes aware
            of such Claim, but in no event later than sixty (60) days after the expiration of the
            Policy Period or Extended Reporting Period, if applicable. 148

And the AXIS Policy’s “Awareness Provision” extends coverage for potential claims:

            If during the Policy Period any Insured becomes aware of circumstances which
            could give rise to a Claim, and the Insured gives written notice of such
            circumstances to [AXIS] during the Policy Period, then any Claim subsequently
            arising from such circumstances shall be considered to have been made during the
            Policy Period in which the circumstances were first reported to the Insurer. 149

However, the AXIS Policy contains several exclusions of coverage, including an “Insured vs.

Insured Exclusion,” which states:

            [AXIS] shall not be liable for Loss arising from any Claim made against any
            Insured . . . brought or maintained by or on behalf of any Insured. 150

But the AXIS Policy also includes a “Liquidator Exception” to the Insured vs. Insured Exclusion

in which coverage is retained where the Claim is:




147
      AXIS Policy at 3 § III.A., Endorsement 7 § I.A., Aplt. App. Vol. IV Part B at 1277, 1298.
148
      Id. at Endorsement 8 § 1.B., Aplt. App. Vol. IV Part B at 1301.
149
      Id. at 12 § VI.A., Aplt. App. Vol. IV Part B at 1286.
150
      Id. at 7-8 § IV.A.5., Endorsement 7 § II.A.5., Aplt. App. Vol. IV Part B at 1281-1282, 1299.



                                                                                                      21
            brought or maintained by or on behalf of a bankruptcy or insolvency receiver,
            trustee, examiner, conservator, liquidator, rehabilitator or creditors’ committee of
            a Policyholder, or any assignee thereof. 151

            Strong argues that the bankruptcy court erred in determining that the CAOP I Claim was

not reportable under the AXIS Policy as a potential claim at the time of Prince Yeates’s

representation of CAREIC. 152 Specifically, Strong argues that the bankruptcy court failed to

broadly construe the Awareness Provision in favor of coverage and failed to account for the

Liquidator Exception to the Insured vs. Insured Exclusion. 153 Strong’s argument lacks merit.

            The AXIS Policy’s Awareness Provision allows for coverage of potential claims that

were reported “[i]f during the Policy Period any Insured becomes aware of circumstances which

could give rise to a Claim.” 154 The Policy Period ended January 20, 2012, 155 which was also the

deadline for reporting potential claims to CAREIC’s insurance carrier. 156 At that time, Prince

Yeates had reviewed CAREIC and its affiliates’ bankruptcy schedules to “identify

inter-corporate claims and potential bankruptcy causes of action in connection with [the January

12, 2019] motion for joint administration” that Prince Yeates filed. 157 From this review, Prince

Yeates was or should have been aware that CAREIC listed transfers of land and water rights in

its Statement of Financial Affairs, but not as claims. 158 Prince Yeates was or should have also




151
      Id. at 8 § IV.A.5., Endorsement 7 § II.A.5.(c), Aplt. App. Vol. IV Part B at 1282, 1299.
152
      Brief of Appellant at 14-26.
153
      Id.
154
      AXIS Policy at 12 § VI.A., Aplt. App. Vol. IV Part B at 1286.
155
      Id. at Endorsement 16, Aplt. App. Vol. IV Part B at 1313.
156
   Id. at 12 § VI, Endorsement 8 § I.B., Endorsement 16, Aplt. App. Vol. IV Part B at 1286, 1301, 1313; AXIS
Policy Declarations at 1 Item 5, Aplt. App. Vol. IV Part B at 1273.
157
  Application for Allowance of Attorney Fees and Costs at Exhibit B, Aplt. App. Vol. II at 479; Memorandum
Decision at 9, Aplt. App. Vol. V at 1857.
158
      Statement of Financial Affairs – Amended at 7, Aplt. App. Vol. I at 249.



                                                                                                               22
been aware that CAOP I listed a contingent and unliquidated claim of “unknown” value for

breach of fiduciary duty against CAREIC related to the Tooele land and water transaction. 159

           This information was enough for Prince Yeates to make generalized assertions in the

motion for joint administration that “[t]here are intercompany obligations between CAREIC and

each of [its] Affiliates,” and that “there may exist intercompany transfers between CAREIC and

[its] Affiliates that are subject to a trustee’s avoiding powers under 11 U.S.C. §§ 544, 547,

and/or 548.” 160 But the scheduling of a contingent, unliquidated claim of unknown value against

CAREIC was not sufficient information for Prince Yeates to be “aware of circumstances which

could give rise to a Claim” 161 for purposes of reporting a potential claim under the AXIS

Policy’s Awareness Provision. The “circumstances which could give rise” to the CAOP I Claim

being a “Claim” had not yet occurred.

           The CAOP I Claim remained contingent and unliquidated for two and a half years after

Prince Yeates’s representation of CAREIC ended. It was not until November 2014, when the

CAOP I Trust and the CAREIC Trust entered a settlement agreement—with Strong participating

as liquidating trustee for both sides—that the CAOP I Claim’s $2.9 million value as a general

unsecured claim was established. 162 And the CAOP I Claim was not allowed until December 4,

2014, when the bankruptcy court approved the settlement agreement. 163 Moreover, the settlement

agreement came about only after Strong (i) was appointed as CAREIC’s Chapter 11 trustee, 164


159
      Schedule B – Personal Property – Amended, Aplt. App. Vol. III at 1061(M).
160
      Motion for Joint Administration at 5 ¶¶ 15-16, Aplt. App. Vol. I at 267 (emphasis added).
161
      AXIS Policy at 12 § VI.A., Aplt. App. Vol. IV Part B at 1286.
162
  Strong Declaration at 4 ¶¶ 9-10, Aplt. App. Vol. III at 1018; Settlement Agreement at 4 § 2(d), Aplt. App.
Vol. III at 1030
163
      Order Approving Settlement Agreement, Aplt. App. Vol. III at 1023-1025.
164
    Order for Appointment of Trustee, Aplt. App. Vol. II at 462-463; Notice of Appointment of Chapter 11 Trustee,
Cross-Aplt. App. Vol 1 at 306-307, docket no. 35-1, filed Nov. 13, 2015



                                                                                                                23
(ii) became manager of CAOP I’s estate as DIP, 165 and (iii) obtained the bankruptcy court’s

confirmation of his Plan of Liquidation. 166 All of these events were necessary before the CAOP I

Claim could be a Claim, i.e., a written demand for monetary relief received by CAREIC or a

civil proceeding against CAREIC. 167 These events occurred well after the Policy Period ended

and the deadline for reporting potential claims to CAREIC’s insurance carrier ran on January 20,

2012. 168 And they occurred well after Prince Yeates’s representation of CAREIC ended on May

3, 2012. 169

           Additionally, Prince Yeates’s knowledge of the information in CAOP I’s amended

bankruptcy schedule and the language of the Awareness Provision cannot be viewed in a

vacuum. Rather, they must be viewed in relation to other information known to Prince Yeates at

the time and the AXIS Policy’s other provisions, including exclusions of coverage. 170 As Strong

conceded in the adversary proceeding and on appeal, CAREIC and CAOP I were both

“Policyholders” and “Insureds” under the AXIS Policy. 171 Because of this, a Claim against

CAREIC brought by or on behalf of CAOP I at the time the Policy Period ended would have

fallen directly under the plain language of the Insured vs. Insured Exclusion. 172 Therefore, even

if Prince Yeates could have been aware of circumstances that would permit the CAOP I Claim to



165
      Opposition to Defendants’ Motion for Summary Judgment (Damages) at xiv ¶ 12, Aplt. App. Vol. V at 1721.
166
      Order Confirming Plan of Liquidation, Aplt. App. Vol. III at 967-975.
167
      AXIS Policy at 3 § III.A., Endorsement 7 § I.A., Aplt. App. Vol. IV Part B at 1277, 1298.
168
   Id. at 12 § VI, Endorsement 8 § I.B., Endorsement 16, Aplt. App. Vol. IV Part B at 1286, 1301, 1313; AXIS
Policy Declarations at 1 Item 5, Aplt. App. Vol. IV Part B at 1273.
169
    Application for Allowance of Attorney Fees and Costs at 2 ¶ 1.b., Aplt. App. Vol. II at 465; Opposition to
Defendants’ Motion for Summary Judgment (Damages) at xv ¶ 13, Aplt. App. Vol. V at 1722;
170
      Thayn, 84 P.3d at 1141.
171
   Damages Motion Hearing Transcript at 17:19-18:2, Aplt. App. Vol. V at 1905-1906; Brief of Appellant at 5
¶¶ 9-10.
172
      AXIS Policy at 7-8 § IV.A.5., Endorsement 7 § II.A.5., Aplt. App. Vol. IV Part B at 1281-1282, 1299.



                                                                                                                 24
be a “Claim,” the CAOP I Claim would have been excluded from coverage at the time the Policy

Period ended and the deadline for reporting potential claims to the insurance carrier ran, 173 as

well as during the entirety of Prince Yeates’s representation of CAREIC. 174

           It was not until June 7, 2013—over a year after Prince Yeates’ representation ended—

that the bankruptcy court confirmed Strong’s Plan of Liquidation and Strong became liquidating

trustee of the CAOP I Trust. 175 At that point, the CAOP I Claim’s coverage status under the

AXIS Policy arguably changed because it could have been “brought or maintained by or on

behalf of a bankruptcy . . . liquidator” and fallen within the Liquidator Exception to the Insured

vs. Insured Exclusion. 176 Prior to that time, the Liquidator Exception was inapplicable to the

CAOP I Claim because Strong was managing CAOP I’s estate as DIP. 177 There was no

“bankruptcy or insolvency receiver, trustee, examiner, conservator, liquidator, rehabilitator or

creditors’ committee of [CAOP I], or any assignee thereof” 178 to bring or maintain the CAOP I

Claim.

           Under these circumstances, the bankruptcy court did not err when it concluded that that

Prince Yeates could not be “retrospectively saddled” with a duty to report the CAOP I Claim to

CAREIC’s insurance carrier. 179 The “circumstances which could give rise” to the CAOP I Claim




173
   Id. at 12 § VI, Endorsement 8 § I.B., Endorsement 16, Aplt. App. Vol. IV Part B at 1286, 1301, 1313; AXIS
Policy Declarations at 1 Item 5, Aplt. App. Vol. IV Part B at 1273.
174
   Letter Re: Representation in Bankruptcy, Aplt. App. Vol. IV Part A at 1127-1128, Application for Allowance of
Attorney Fees and Costs at 2 ¶¶ 1.b., 2.c., Aplt. App. Vol. II at 465; Opposition to Defendants’ Motion for Summary
Judgment (Damages) at xv ¶ 13, Aplt. App. Vol. V at 1722.
175
      Order Confirming Plan of Liquidation at 3-4 ¶¶ 5-6, Aplt. App. Vol. III at 969-970.
176
      AXIS Policy at 8 § IV.A.5., Endorsement 7 § II.A.5.(c), Aplt. App. Vol. IV Part B at 1282, 1299.
177
  Opposition to Defendants’ Motion for Summary Judgment (Damages) at xiv ¶ 12, Aplt. App. Vol. V at 1721;
Memorandum Decision at 3, Aplt. App. Vol. V at 1851.
178
      AXIS Policy at 8 § IV.A.5., Endorsement 7 § II.A.5.(c), Aplt. App. Vol. IV Part B at 1282, 1299.
179
      Memorandum Decision at 9, Aplt. App. Vol. V at 1857.



                                                                                                                25
being a “Claim” for purposes of reporting under the AXIS Policy’s Awareness Provision 180 had

not occurred when the Policy Period ended and the deadline for reporting potential claims ran, 181

or during Prince Yeates’s representation of CAREIC. 182 The CAOP I Claim at that time was at

best a potential potential claim, its existence hinging entirely on contingent and unknowable

future actions that were later unilaterally taken by Strong. Therefore, the bankruptcy court did

not err in concluding that the CAOP I Claim was insufficient to establish the existence of

damages on Strong’s claims.

           Because the bankruptcy court did not err in granting Prince Yeates’s Damages Motion,

Strong’s appeal 183 is DENIED and DISMISSED with prejudice. The bankruptcy court’s

memorandum decision 184 and order 185 granting Prince Yeates’s Damages Motion, and its

judgment 186 dismissing the adversary proceeding are AFFIRMED. And consequently, Prince

Yeates’s cross-appeal 187 is MOOT.




180
      AXIS Policy at 12 § VI.A., Aplt. App. Vol. IV Part B at 1286.
181
    Id. at 12 § VI, Endorsement 8 § I.B., Endorsement 16, Aplt. App. Vol. IV Part B at 1286, 1301, 1313; AXIS
Policy Declarations at 1 Item 5, Aplt. App. Vol. IV Part B at 1273.
182
   Letter Re: Representation in Bankruptcy, Aplt. App. Vol. IV Part A at 1127-1128, Application for Allowance of
Attorney Fees and Costs at 2 ¶¶ 1.b., 2.c., Aplt. App. Vol. II at 465; Opposition to Defendants’ Motion for Summary
Judgment (Damages) at xv ¶ 13, Aplt. App. Vol. V at 1722.
183
      Notice of Appeal and Statement of Election.
184
      Memorandum Decision, Aplt. App. Vol. V at 1849-1859.
185
      Order Granting Summary Judgment in Favor of Defendants, Aplt. App. Vol. V at 1860-1862.
186
      Judgment Dismissing Adversary Proceeding, Aplt. App. Vol. V at 1863-1865.
187
      Notice of Cross-Appeal and Statement of Election, Cross-Aplt. App. Vol. 8 at 2721-2737.



                                                                                                                26
                                                      ORDER

           IT IS HEREBY ORDERED that Strong’s appeal 188 is DENIED and DISMISSED with

prejudice. The bankruptcy court’s memorandum decision 189 and order 190 granting Prince

Yeates’s Damages Motion, and its judgment 191 dismissing the adversary proceeding are

AFFIRMED. Prince Yeates’s cross-appeal 192 is MOOT.

           The Clerk is directed to close the case.

           Signed September 16, 2019.

                                                       BY THE COURT


                                                       ________________________________________
                                                       David Nuffer
                                                       United States District Judge




188
      Notice of Appeal and Statement of Election.
189
      Memorandum Decision, Aplt. App. Vol. V at 1849-1859.
190
      Order Granting Summary Judgment in Favor of Defendants, Aplt. App. Vol. V at 1860-1862.
191
      Judgment Dismissing Adversary Proceeding, Aplt. App. Vol. V at 1863-1865.
192
      Notice of Cross-Appeal and Statement of Election, Cross-Aplt. App. Vol. 8 at 2721-2737.



                                                                                                  27
